Lumpkin, Justice.
We have carefully read and thoroughly considered the evidence in this case, a condensation of the material parts of which appears in the reporter’s statement. As a result of our deliberations, we have concluded to allow the verdict to stand. The jury might properly have found for the defendant, but we cannot say that their finding for the plaintiff was unwarranted, or that the trial judge erred in refusing to set the verdict aside. The charge of the court was full and accurate, and submitted the case to the jury with the utmost fairness to the defendant. Indeed, no complaint whatever was made of it in the motion for a new trial. The defendant’s counsel presented to the court thirty-three written requests to charge the jury, all of which were refused. In the midst of the overwhelming labor with which this court is burdened, we cannot, for the absolute want of time, set out and discuss these requests in detail. If we could, it would hardly be profitable. The pertinent and legal principles of law embraced in these requests were covered by the general charge of the court. In other respects, which are indicated in the head-note, the requests were of such character that the court did right in refusing to give them in charge. Upon a full review of the whole case, we find no legal reason for granting a new trial. Judgment affirmed.